Charles P. Daly, Chief Justice.
I agree with Judge Van Brunt, that allowing one of the jury to test the accuracy of the stenographic report, by reading it, while the stenographer read from his minutes, the juror, at the close, stating the result of this test, was error. The jury may use their general knowledge on the subject in any question that is before them; but if any one has any particular knowledge that is material to the matter under investigation, a party is entitled to the benefit of it ; but the juror must be sworn as a witness, that he may *86be examined and cross-examined, subject to the rules of evidence, the same as any other witness (Rex v. Rosser, 7 C. & P. 648; 1 Greenleaf's Evidence, § 364, note).
J. F. Daly, J., dissented.
Judgment reversed and new trial ordered, with costs to abide the event.